Citation Nr: 0618399	
Decision Date: 06/22/06    Archive Date: 06/30/06

DOCKET NO.  03-21 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for disability involving perforation of 
diverticulum with peritonitis resulting in colostomy due to 
Department of Veterans Affairs (VA) medical treatment 
received in 2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from January 1962 to March 
1970.

Initially, this case came before the Board of Veterans' 
Appeals (Board) from an August 2002 rating decision issued in 
September 2002 by the VA Regional Office (RO) in Montgomery, 
Alabama.

In January 2005, the veteran withdrew his request for a 
Central Office (CO) Board hearing.  38 C.F.R. § 20.704 
(2005).

In July 2005, the Board remanded the case for additional 
development.  It is now before the Board for further 
appellate consideration.


FINDING OF FACT

The competent medical evidence supports a conclusion that 
perforation of the veteran's diverticulum with peritonitis 
specifically was not due to carelessness, negligence, lack of 
proper skill, or error in judgment on VA's part as a result 
of a colonoscopy performed on September 13, 2000.


CONCLUSION OF LAW

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
perforation of the veteran's diverticulum with peritonitis is 
not warranted.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.361 (2005).   


REASONS AND BASES FOR FINDING AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2005).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board finds that any defect with respect to VA's notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.  Collectively, VA 
notice and duty to assist letters dated in February 2003, May 
2004, and May and October 2005, satisfied VA's duty to notify 
under 38 U.S.C.A.  § 5103(a) and 38 C.F.R. § 3.159, as they 
informed the veteran that he must show that additional 
disability was caused by VA hospital care, medical or 
surgical treatment or examination; and that the proximate 
cause of the disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the hospital care, medical or 
surgical treatment, or examination.  In the alternative, the 
claimant must show that he suffers from additional 
disability, which was caused by VA hospital care, medical or 
surgical treatment or examination; and that the proximate 
cause of the additional disability was an event which was not 
reasonably foreseeable.  The veteran was told about his and 
VA's respective claim development responsibilities.  With 
respect to the fourth element of a valid notice, VA informed 
him that it was his responsibility to help VA obtain evidence 
maintained by state or local governmental authorities and 
medical, employment or other non-government records necessary 
to support his claim.  In an October 2005 notice letter, VA 
specifically asked the veteran to tell VA about any other 
evidence or information that he thought would support his 
claim, and to send any evidence in his possession to VA.  
Given the foregoing, the Board is satisfied that the 
appellant has been adequately informed of all four elements 
of a valid notice.  

VA's duty to assist a claimant in substantiating his claim 
also has been satisfied.  Here, the VA obtained the veteran's 
pertinent VA and private treatment records, a VA medical 
opinion, and various lay statements, which have been 
associated with the record.  In compliance with the Board's 
remand, a VA medical review and opinion was performed in 
October 2005.  The Board acknowledges that, in a June 2005 
informal hearing presentation, the veteran's representative 
asked that quality assurance records, if any, be obtained.  
However, the disclosure of quality assurance records are 
protected from disclosure by 38 U.S.C.A. § 5705(a) (West 
2002).  The computer record of the September 13, 2000 
colonoscopy, associated with the record, reflects that 
informed consent was obtained after explaining the risks and 
benefits of the procedure to the veteran.  The risks included 
adverse reaction to the medications, bleeding, perforation, 
infection, and death.  Moreover, the veteran does not allege 
that he did not consent to the procedure.  Given the 
foregoing, the Board finds that VA has substantially complied 
with the Board's July 2005 remand and the duty to assist was 
met.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) 
(remand not required under Stegall v. West, 11 Vet. App. 268 
(1998) where Board's remand instructions were substantially 
complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 
(2002).

In light of the denial of the claim, no effective date will 
be assigned, so there can be no possibility of any prejudice 
to the appellant under the holding in Dingess/
Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Neither the 
veteran or his representative have alleged any prejudice with 
respect to the timing of the notification, nor has any been 
shown, as VA readjudicated the claim and issued a 
supplemental statement of the case in January 2006 before 
returning the case to the Board.  Thus, the Board finds that 
the purpose behind the duty and notice requirements have been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  For the above reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard 
v. Brown, 4 Vet. App. 384 (1993).




Analysis

On September 13, 2000, a colonoscopy was performed on the 
veteran at the Birmingham VA Medical Center (VAMC).  The 
colonoscopy revealed 3 flat sessile polyps in the transverse 
colon between 40 and 50 centimeters, ranging in size from 6 
millimeters to 1 centimeter, which were removed with hot 
biopsy.  Later the same month, the veteran's medications were 
adjusted by VA due to gastrointestinal(GI) bleeding.  In 
November 2000, the veteran was admitted for flu-like symptoms 
to a private hospital, where he complained of not having a 
bowel movement and abdominal pain with distention.  A 
computed tomography (CT) scan of the abdomen was suspicious 
for perforation.  A laparotomy was done and a perforated 
diverticulum with peritonitis was found, resulting in a 
colostomy being inserted.  The veteran contends that, if the 
diverticulitis had been properly diagnosed by VA in September 
2000, then he would have had the option of conservative 
treatment instead of the necessity for a colostomy.  The 
veteran also asserts that there was no medication adjustment 
done before performing the procedure and that good medical 
practice would have required cessation of Plavix, an 
anticoagulant, which was not done.  Finally, in a February 
2006 statement, the veteran restated his contention that the 
person performing the colonoscopy should have initiated 
conservation treatment which would have prevented the 
peritonitis and the need for the colostomy.

For claims filed on or after October 1, 1997, as in this 
case, a claimant is required to show fault or negligence in 
medical treatment.  Specifically, the claimant must show 
additional disability or death which was caused by VA 
hospital care, medical or surgical treatment or examination; 
and that the proximate cause of the disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the hospital care, medical or surgical treatment, 
or examination.  In the alternative, the claimant must show 
that he/she suffers from additional disability or death which 
was caused by VA hospital care, medical or surgical treatment 
or examination; and that the proximate cause of the 
additional disability was an event which was not reasonably 
foreseeable.  See 
38 U.S.C.A. § 1151 (a)(1)(A) and (B) (West 2002); 63 Fed. 
Reg. 31,263 (1998); VAOPGCPREC 40-97.

In determining whether additional disability exists, the 
physical condition immediately prior to the disease or injury 
upon which the claim for compensation is based will be 
compared with the subsequent physical condition resulting 
from the disease or injury.  Compensation will not be payable 
for the continuance or natural progress of diseases or 
injuries for which the hospitalization or treatment was 
authorized.  See 38 C.F.R. § 3.361(b).

It is also necessary to show that additional disability 
actually resulted from such disease, or that an injury or an 
aggravation of an existing disease or injury was suffered as 
a result of hospitalization or medical treatment and is not 
merely coincidental therewith.  The mere fact of aggravation, 
alone, will not suffice to make the disability compensable in 
the absence of proof that it resulted from disease or injury 
or an aggravation of an existing disease or injury suffered 
as a result of training, hospitalization, medical or surgical 
treatment, or examination.  38 C.F.R. § 3.361(c)(1).  

As the October 2005 VA examiner noted, at the time of the 
September 2000 colonoscopy, the veteran was taking Plavix and 
had the subject procedure performed because of his age and 
risk factors.  The colonoscopy revealed 3 flat sessile polyps 
in the transverse colon between 40 and 50 centimeters, 
ranging in size from 6 millimeters to 1 centimeter, which 
were removed with hot biopsy.  About a month later, the 
veteran had some upper respiratory infection symptoms and 
some abdominal pain and was later hospitalized for flu-like 
symptoms.  During that hospitalization, it was discovered 
that the veteran had a ruptured diverticulum and had 
developed peritonitis.  Initially, he underwent a partial 
colectomy; he had a colostomy in October 2000.  The veteran 
later had another colostomy taken down in 2001.  Since then, 
the veteran has done well with no complaints of abdominal 
pain except that caused by his ulcer symptoms.  He undergoes 
yearly colonoscopies and has not had any abnormalities since.  
On physical examination, the veteran's abdomen was soft, 
nontender, nondistended, with positive bowels sounds.  The 
surgical scars were well healed with no evidence of 
herniation of the hernia.  The diagnosis was patient with 
duodenal ulcers that are well-controlled with Prilosec.  The 
examiner felt that the veteran's perforation and subsequent 
peritonitis was not related to his September 2000 colonoscopy 
or taking Plavix.  Had the veteran had complications from the 
colonoscopy, they would have happened prior to his 
presentation.  The examiner added that being on Plavix is not 
a contraindication of colonoscopy, since it was a hot biopsy 
and not a cut biopsy.  Also he did not have any bleeding 
after this event, which would suggest a Plavix-related issue.  
Before his September 13, 2000 colonoscopy, the veteran was in 
adequate health with only complaints related to his duodenal 
ulcers.  After his surgery, the veteran did have some 
disability related to the colostomy; however, after the take 
down he was back to normal.  The examiner added that there 
was not any additional disability caused by carelessness, 
negligence or lack of proper skill or error in judgment on 
VA's part in furnishing hospital care during the September 
13, 2000 colonoscopy, adding that it is less likely that any 
current gastrointestinal problem is an aggravation of an 
existing disorder or the result of VA medical treatment from 
September 13 through November 3, 2000.  The examiner did not 
feel that there was any failure to properly treat the veteran 
from his biopsy and colonoscopy done on September 13, 2000.  
The examiner concluded that the veteran simply had an 
unfortunate event with a perforation of a diverticulum, which 
has been noted to happen spontaneously.  Unfortunately, the 
veteran developed peritonitis and required a colostomy; 
however, this was taken down and he is back in his usual 
state of health with no current disabilities.  The examiner 
did not feel that the veteran's history of perforation with 
colostomy was preventing him from doing any type of work at 
the time, since he denied any symptoms suggestive of 
intractable pain or excessive nausea, vomiting or diarrhea.

The veteran's claim fails because the October 2005 VA medical 
opinion clearly concludes that the veteran's perforation and 
subsequent peritonitis was not related to his September 2000 
colonoscopy or taking Plavix, as any complications would have 
shown up prior the his hospitalization in November 2000.  The 
examiner did not feel that there was any disability caused by 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical treatment.  Further, there is no 
evidence that the veteran's claimed disability was both due 
to VA treatment and was not reasonably foreseeable.  Before 
the colonoscopy the veteran was informed of the risks, which 
included adverse reaction to the medications, bleeding, 
perforation, infection, and death.

The Board acknowledges that the veteran and his 
representative maintain that the veteran has additional 
disability due to VA treatment and negligence.  But there is 
no indication that they possess the requisite knowledge, 
skill, experience, training, or education to qualify as 
medical experts for their statements to be considered 
competent evidence with regard to determining additional 
disability, foreseeability of the disability or fault on the 
part of VA.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

As the Board finds that since the additional disability, 
fault and foreseeability elements have not been established, 
the claim for entitlement to compensation under 38 U.S.C.A. 
§ 1151 must be denied.  Loving v. Nicholson, 19 Vet. App. 96 
(2005).


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
perforation of the veteran's diverticulum with peritonitis, 
claimed as due to VA medical treatment in 2000, is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


